 Case 2:19-cv-00810-RSWL-ADS Document 17 Filed 05/12/20 Page 1 of 2 Page ID #:720



 1
                                                                        JS-6
 2

 3

 4

 5

 6

 7

8
                              UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10

11
     BRENDA L.1, an Individual,                   Case No.: 2:19-00810 RSWL (ADS)
12
                         Plaintiff,
13
                         v.
14                                                JUDGMENT OF REMAND
     ANDREW M. SAUL2, Commissioner of
15   Social Security,

16                       Defendant.

17

18

19

20

21

22   1 Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
23
     Administration and Case Management of the Judicial Conference of the United States.
     2 On June 17, 2019, Saul became the Commissioner of Social Security. Thus, he is
24
     automatically substituted as the defendant under Federal Rule of Civil Procedure 25(d).


                                               -1-
 Case 2:19-cv-00810-RSWL-ADS Document 17 Filed 05/12/20 Page 2 of 2 Page ID #:721



 1         Pursuant to the Court’s Order Accepting the Report and Recommendation of the

 2   United States Magistrate Judge, the decision of the Commissioner of Social Security is

 3   reversed and the matter is remanded to the Commissioner for further proceedings

 4   consistent with the Report and Recommendation.

 5

 6   Dated: May 12, 2020

 7
                                       s/ RONALD S.W. LEW
8                                      THE HONORABLE RONALD S.W. LEW
                                       United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                               -2-
